GEWIN, Circuit Judge
(concurring specially).
I concur in the result reached, because it is quite apparent that if the demand delivered to the state officials had been addressed to them in their capacity as Circuit Clerk and as Registrar, the District Court would have granted the relief sought. It is somewhat technical to require that the demand describe the official both as Circuit Clerk and as Registrar when one person is acting in both capacities. It seems appropriate to mention however, that this appeal and a good deal of trouble could have been avoided if the officials making the demand had amended it to meet the objection raised.
As to the constitutional point asserted, I am not quite as positive that there is no substance in the attack on the statutes in question, as the opinion indicates. Some of the statutes involved here have ominous overtones. 42 U.S.C.A. § 1974(c) prohibits the disclosure of any record or paper produced pursuant to the statute with certain exceptions, one of which is: “ * * * and in the presentation of any case or proceeding before any court or grand jury.” (emphasis supplied.) 18 U.S.C.A. § 242 authorizes fine and imprisonment for “ * * * the deprivation of any rights, privileges, or immunities secured or protected by the Constitution and laws of the United States * * * ”. It is not clear that the procedure here involved can be equated with the holding in Hannah v. Larche et al., 363 U.S. 420, 80 S.Ct. 1502, 4 L.Ed.2d 1307. That case involved action by the Federal Commission on Civil Rights under another statute. The instant proceeding is by the Attorney General of the United States assisted by agents of the F.B.I. When the law speaks of grand juries, punishments, the Attorney General, the F.B.I., and similar agencies, one naturally thinks of the rights secured by the Fifth and Sixth Amendments. While I am not willing to go to the extent of holding the Civil Rights Act of 1960 unconstitutional, I am also not willing to say that there is no substance in the attack on such acts in the context of this case. It seems appropriate for that question to be decided by the United States Supreme Court.